70 So.3d 614 (2011)
Woodrow THOMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1571.
District Court of Appeal of Florida, First District.
May 4, 2011.
Woodrow Thomas, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus is denied. See Baker v. State, 878 So.2d 1236 (Fla.2004). Moreover, this court notes that this is the second habeas corpus petition filed by Mr. Thomas in this calendar year presenting a procedurally barred attack on his 2002 conviction. Petitioner is warned that sanctions may be imposed against him if such filings continue.
PETITION DENIED.
WOLF, THOMAS, and MARSTILLER, JJ., concur.